Case 3:17-cv-00007-GTS-ML Document 101-32 Filed 05/31/19 Page 1of5

Case 3:17-cv-00007-GTS-DEP Document 36-13 Filed 05/15/17 Page 2 of 6

Gadislict, Daberran 3 ssssmmacrasvastertscuscarputs:enesearecamnerescrees fA RST eT UCR ee TS PY BL LL ESO
Froent: Braun, Andrea 5
Sent Friday, Dacember 62, 2016 2:36 PM

ARBUISO, CHARLES B; DONUN, BRIAN J; Dyer, Katharine R; CARR, ROBERT; Malejs,

 

Fa:

Pateris Vi O'Donnell, Colette M; CRUNDEN, JAMES
Ce Martino, Rebecca M; Caddick, Deborah $
Subjeck Work Recuested for Vgzaes a

Goud affernoan,
Per administration, work has been requested for V€ aor today, Friday, becember

02, 2016, through Thursday, December, 8 2016, The work will be picked uo Monday
afternoon, so plaase send if to the guidance office before that time, Thank you fer your

assistance.

 

Andrea Braun
Guidance Office
Vestal High School

 

Ora ee ae aa er rah a eps AN en i rae

CONFIDENTIALITY NOTE: The information contained in this transmission is intended only for the personal
and confidential use of the recipient, If you heve received this transmission and you are not a recipient as listed
above, you have secelved this transmission in error and any review, dissemination, distribution or copying of
this iransinission is strictly prohibited, If you have received this transmission in etror, please immediately call
the sender and delete this transmission from your systern.

ae poe as a oo Me ern ee
Case 3:17-cv-00007-GTS-ML Document 101-32 Filed 05/31/19 Page 2 of 5

Case 3:17-cv-00007-GTS-DEP Document 36-13 Filed 05/15/17 Page 3 of 6

 

 

 

Eaddlel, Deborah oe eh ST a poy Byer SE eT Eger eae st ie ed ee ee
Fro: Braun, Andrea D
Sant Friday, Decernber 09, 2016 11:22 AM

ARBUISG, CHARLES B; DONLIN, BRIAN J: Dyer, Katharine R; CARR, ROBERT; Malejs,

Jar

Peteris V: O'Donnell, Colette M; CRUNDEN, JAMES
ec Martino, Rebecca M; Caddick, Deborah $
Subject: work request

 

Good morning,
Per administration, work hag been requested for Vg @ for today, Friday, becember

O9, 2016, through Thursday, beceniber 15, 2016, Please send any work you have for him to the
guidance office, and T will pass tt along to hin, Thank you for your assistance,

 

Andrea Braun
Guidance Office
Vestal High School

CONFIDENTIALITY NOTE: The information contained in this transmission is intended only for the persanal
atid confidential use of the recipient. If you have received this transmission and you are not a recipient as listed
above, you have received this transmission in error and any review, dissemination, distribution or copying of
this transmission is strictly prohibited. Lf you have received this transmission in error, please immediately call
the sender and delete this transmission from your system.

ree me eae
Case 3:17-cv-00007-GTS-ML Document 101-32 Filed 05/31/19 Page 3 of 5

Case 3:17-cv-00007-GTS-DEP Document 36-13 Filed 05/15/17 Page 4 of 6

 

 

 

E'ediels F veh oh

fot adick, De eran | 3 SERGE SS [SEE EP Be SW AST LT
Froret: Braun, Andrea D

Sent: Yuescay, Decernber 20, 2016 1:08 PM

To ‘Caddick, Deborah S$; Chantry, Denefle M

Subject: AW: Vey SS omework Request Please

T have heard from all of \ enchers this week except Mr, Arbuiso and Mr.
carr, Twill send them a reminder email now and will phone the - family later today to let
Them know they can pick up the wark, ‘C will email you when I do that, Thank you.

   

Andrea Braun
Guidance Office
Vestal High School
Phene 607-757-2216

ere ee te ee i i ne ry 1 agen hae ee ee be ee ete er eT eee eer nsy

Front Braun, “andrea b-
Sent: Monday, December 19, 2016 4:08 Phi

Tas ARBUISO, CHARLES B <charbuiso@vestal.ki.2.ny,us>; DONLIN, BRIAN J <pidoniin@vestalL. ki2.ny.us>; Dyer, Katharine
R <KRDyer@vestal. kJ 2.ny.us>; CARR, ROBERT <rfcarr@vesial. ki2.ny.us>; Malejs, Peteris V

<pvmalajs @vestal k12.ny.us>; O'Donnell, Colette M <CMODonnell @vestal, ki 2Z.ny.us>} CRUNDEN, JAMES

<Jicrundan@vesial kLZ. ay us>
Cer Martino, Rebecca M <rrrnartino@vestal.k12.ny.us>
Sublact: \B Homework Request Please

 

Goacl Afternoon,

T aged work for Vga Through December 22, 2016, Please send any work you have to
the guidance of fice and we will forward it to his ¢ ainily, Thank you very tiuch for your help with
this matter, and pave a great day!

 

Andrea Braur
Guidance Office
Vestal High School
Phone SO7-787-2 216

when

CONFIDIEN’ Pr TALITY NOTE: The information contained f in this transmission: is intended only for the personal
aad confidential use of the recipient. ff you have received this transmission and yon ate not a recipient as listed
above, you have received this transmission in error and any review, dissemination, distribution or copying of
Case 3:17-cv-00007-GTS-ML Document 101-32 Filed 05/31/19 Page 4of5

Case 3:17-cv-00007-GTS-DEP Document 36-13 Filed 05/15/17 Page 5 of 6

 

Caddick, Deborah & a a ee sero ramtuhy-airy HAGENS
Prana Braun, Andrea D

Seavi ; Tuestiay, December 20, 2016 3:05 PM

Ta Caddick, Deborah S; Chantry, Denelle M

ea Martina, Rebecca M

Subject: ees See

 

Good Afternaon,

 

Ulett a voice mail on Robert Spero's cell phone (242-3298) that V B: work was available
and could be picked up tornerrow between 8:00 am and 3:30 prn in the high school at the
attendance office. T also left my number as a call back number if he had any questions about

the homework pickup. Thank you,

Andrea Braun
Guidance OF fice
Vestal High Schoal
Phone 607-757-2216

 

woreat nes, ene Rarer

CONFIDENTIALITY NOTE: The information contained in this transmission is intended only for the personal
and confidential use of the recipient. If you have received this transmission and you are not a recipient as listed
above, you have received this transmission in error and any review, dissemination, distribution or copying of
this fansmission Is strictly prohibited, If you have received this transmission in error, please immediately call
the sender and delete this transraission from your system,

 

Re at pr ed et, a a ep re
Case 3:17-cv-00007-GTS-ML Document 101-32 Filed 05/31/19 Page 5of5

Case 3:17-cv-00007-GTS-DEP Document 36-13 Filed 05/15/17 Page 6 of 6

Ad) EXIFLHE

Caddick, Baborah's

 

 

“Auer tie EES

Eresgit: Braun, Andrea D

fens: Wednesday, December 21, 2016 10:43 AM
Tot Caddick, Deborah S

Ge: Martina, Rebecca M

     

Subject: Homework Pickup

Goad Morning,

Ve s father was just here and picked up his homework, Thank you.

 

Andrea Braun
euidance Office
Vestal High School
Phone 607+757-2216

CONFIDENTIALITY NOTE: The information contained in this transtnission ig intended only for the personal
and confidential use of the recipient, If you have received this transmission and you are not a recipient as listed
above, you have received this transmission in error and any review, dissemination, distribution or copying of
this bansmission is sivictly prolyibited, If you have received this teansmission in ertor, please Inimediately call
the sender and delete this transmission fom your system.

Re tre rn te kp penne ty ea ye Rewareact +s rear SPE Ne hd A eee pt
